STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Jonathan Adkins,
Petitioner Below, Petitioner                                                         FILED
                                                                                 September 11, 2015
                                                                                RORY L. PERRY II, CLERK
vs) No. 15-0015 (Randolph County 14-C-147)
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
Marvin C. Plumley, Warden, Huttonsville Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION

        Petitioner Jonathan Adkins, appearing pro se, appeals the December 10, 2014, order of the
Circuit Court of Randolph County denying his petition for writ of habeas corpus challenging his
conviction on a prison disciplinary violation. Respondent Marvin C. Plumley, Warden,
Huttonsville Correctional Center, by counsel John H. Boothroyd, filed a summary response.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner is an inmate at Huttonsville Correctional Center (“HCC”), who is assigned to
Cell 89 on Unit B-2. Petitioner has a cellmate, Christopher Stout. Petitioner states that on June 2,
2014, he and Inmate Stout were involved in an altercation in the unit’s dayroom and were ordered
back to their cell. Correctional Officer Andrew Nichols reported to Unit B-2, in response to a
“fight call,” and, thereafter, searched petitioner’s cell. Officer Nicholds found two metal
rods—each approximately thirteen inches in length—under Inmate Stout’s bed. Officer Nichols
issued a violation report charging petitioner with violating Disciplinary Rule 1.07 because he had
been “found in possession” of the metal rods as a result of a search.1

       Disciplinary Rule 1.07 provides, in pertinent part, that “[n]o inmate shall possess,
manufacture, or attempt to manufacture any weapon or any item which could be used as a
weapon.” In addition, the Division of Corrections (“DOC”) defines “possession” as “[being] on an
inmate’s person or being within his/her living area, property and/or assigned work area.” DOC
Policy Directive 325.00, p. 2

       1
         Respondent warden states that Inmate Stout was also charged with violating Disciplinary
Rule 1.07, however, the record on appeal does not reflect whether Inmate Stout was likewise
convicted.
                                              1
         Petitioner’s disciplinary hearing occurred on June 10, 2014. Petitioner pled not guilty and
argued that he was not responsible for the items found under Inmate Stout’s bed. Officer Nichols
and Correctional Officer Brian Cool testified on behalf of HCC. Officer Nichols stated that both
petitioner and Inmate Stout “were suspected of trying to hide something.” Officer Nichols further
testified that while Inmate Stout was sitting on the bed under which the metal rods were
discovered, petitioner was standing only about “a foot away from the bed.” In contrast, Officer
Cool testified that he believed that the metal rods belonged to petitioner’s cellmate based on
Inmate Stout’s gang affiliation and Inmate Stout’s admission that the rods were his property.
However, Officer Cool conceded that he was not present during the search of petitioner’s cell.
Following the hearing, the correctional hearing officer found petitioner guilty of possessing
weapons pursuant to Disciplinary Rule 1.07 based on (1) Officer Nichols’s testimony; and (2)
Officer Nichols’s written reports which he had testified were “true and correct.”2

       As a result of his disciplinary conviction, petitioner received a sixty-day term in punitive
segregation and a sixty-day loss of privileges from June 2, 2014, to August 1, 2014. Petitioner
appealed his conviction to respondent warden, who denied the appeal on June 27, 2014. Petitioner
then sought review by the DOC’s commissioner, who similarly affirmed petitioner’s disciplinary
conviction under Disciplinary Rule 1.07 on July 23, 2014.

        On August 18, 2014, petitioner filed a petition for writ of habeas corpus in the Circuit
Court of Randolph County3 seeking the expungement of the disciplinary conviction from his
prison record. In challenging the conviction, petitioner made three claims: (1) petitioner did not
have adequate notice that he could be found in possession of any item discovered in a cell shared
with Inmate Stout; (2) the United States Constitution did not permit requiring petitioner to be
responsible for items his cellmate had in their shared cell; and (3) evidence did not exist to support
a finding that petitioner possessed the metal rods found in the cell shared with Inmate Stout. At the
heart of petitioner’s claims was his contention that in order to find him guilty, the correctional
hearing officer had to conclude that petitioner had personal possession of the metal rods. In an
order entered on December 10, 2014, the circuit court denied the petition finding that petitioner
was afforded due process, and that he was properly disciplined for the possession of weapons.

       Petitioner now appeals to this Court. We review a circuit court’s denial of a habeas petition
under the following standard:

                In reviewing challenges to the findings and conclusions of the
                circuit court in a habeas corpus action, we apply a three-prong
                standard of review. We review the final order and the ultimate
                disposition under an abuse of discretion standard; the underlying
       2
          The correctional hearing officer’s order indicates that Officer Nichols filed multiple
reports with regard to the June 2, 2014, incident and search of petitioner’s cell. Only the violation
report is contained in the record on appeal.
       3
           HCC is located in Randolph County, West Virginia.

                                               2

               factual findings under a clearly erroneous standard; and questions of
               law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 418, 633 S.E.2d 771, 772 (2006). In addition, the
standard for upholding a disciplinary conviction requires only that some evidence exists to support
the conviction. See Snider v. Fox, 218 W.Va. 663, 666-67, 627 S.E.2d 353, 356-57 (2006).

         On appeal, petitioner reasserts the three claims made in his habeas petition. However, we
need only address petitioner’s third claim because we find there was some evidence that petitioner
had personal possession of the metal rods discovered in his cell. As respondent warden notes, the
relevant question under the “some evidence” standard is “whether there is any evidence in the
record that could support the conclusion reached by the [correctional hearing officer].” Snider, 218
W.Va. at 667, 627 S.E.2d at 357 (emphasis added). We give substantial deference to the
correctional hearing officer’s findings because ascertaining whether this standard is met “does not
require examination of the entire record, independent assessment of the credibility of witnesses, or
weighing of the evidence.” Id. (internal quotations and citations omitted). In this case, the
correctional hearing officer found petitioner guilty of possessing weapons based on (1) Officer
Nichols’s testimony; and (2) Officer Nichol’s written reports including the violation report. We
find it significant that in the violation report, Officer Nichols did not merely state that the metal
rods were discovered in petitioner’s cell, but specifically charged petitioner of being “found in
possession” of the rods. Officer Nichols’s testimony supported the charge because the officer
stated that both petitioner and Inmate Stout “were suspected of trying to hide something” and that
petitioner was standing only about “a foot away from the bed,” under which the rods were found.
Therefore, we determine that at the time Officer Nichols entered the cell to begin his search,
petitioner had access to the location where the metal rods were discovered. Accordingly, because
there was some evidence to support the correctional hearing officer’s conclusion that petitioner
possessed weapons in violation of Disciplinary Rule 1.07, we conclude that the circuit court did
not err in denying petitioner’s habeas petition.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.

ISSUED: September 11, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II



                                                 3